Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00674-CV

                      IN THE INTEREST OF J.R.L., et al., Children

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00631
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 13, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice